DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 72-91 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a method of health monitoring comprising obtaining a vaginal sample, receiving the sample in an extractor having an extractor top, breaking a reagent compartment to form a mixture with the sample, and detecting a biomarker in the sample.  The primary reason for the allowance of the claims is the inclusion of the limitation in all claims encompassing the method step of closing the extractor top to create compression to break the breakable reagent compartment to form a mixture with the sample, the mixture being free to flow between the chambers of the extractor which is not found in the prior art references.  While the art of record, notably Benshaul, Crum, and Terbrueggen, teach a form of compressible breaking to mix reagent and sample, the art of record does not teach nor make obvious a combination which permits the free flow of the mixture between chambers.  Indeed — as Applicant correctly points out in the remarks filed 4/22/22 — Crum and Terbrueggen teach valve/one-way flow arrangements which would not permit such free flow.  Any further modification of the references would, in the opinion of the Examiner, require improper and excess hindsight reasoning that would then not constitute a reasonable basis of obviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791